Citation Nr: 1309917	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.

The Veteran's Virtual VA claims file includes records of VA treatment from November 2007 to April 2012 and a transcript of the Veteran's January 2013 videoconference hearing before the undersigned Veterans Law Judge.

The claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  


FINDING OF FACT

The evidence is at least in equipoise to show that the Veteran has a current psychiatric disorder, diagnosed as an anxiety disorder and a depressive disorder, that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a psychiatric disorder, diagnosed as an anxiety disorder and a depressive disorder, was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2012). 

In the decision below, the Board has granted the Veteran's claim for a psychiatric disorder, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that it manifested itself to a compensable degree within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, in the present case, there is no diagnosis or other indication of psychosis within one year after discharge from active service or at any point after service.  Accordingly, a presumption of service connection for psychosis is not for consideration.  See 38 C.F.R. §§ 3.307 and 3.309(a).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA regulations and Federal court precedent decisions established that if the claimed stressor is not combat related, the veteran's lay testimony regarding his inservice stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence. See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for Veterans Claims has held that there is no requirement that such corroboration must be found in the service records. However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for posttraumatic stress disorder (PTSD) contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The primary result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Merits of the Claim

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a psychiatric disorder.

The Veteran's service personnel records indicate that he served in the United States Marine Corps and was stationed in a Navy vessel in the waters of Vietnam from June 1972 to March 1973.  His military occupational specialty was a rifleman.  

The Veteran's service treatment records show that he was evaluated as psychiatrically normal during his July 1975 separation examination.

 In October 2007, the RO received the Veteran's application for service connection for a "mental condition to include PTSD."  Attached to the October 2007 application is a statement from the Veteran's wife in which she asserted that she had been trying to get the Veteran to seek psychiatric care.  She noted many symptoms, including problems sleeping, extreme sweating and chills at nights, forgetfulness, mood swings, being critical and anti-social, periods of sitting and staring, and outbursts which she referred to as tics.  

Private treatment records show that the Veteran was seen for depression in January 2007.

VA treatment records show that the Veteran receives ongoing treatment for an anxiety disorder and a depressive disorder.  In November 2007, his wife sought VA mental health care for him, and a December 2007 mental health care note indicates that he presented in a manner consistent with PTSD and that this diagnosis would be further considered in follow-up treatment.  In March 2008, he was found to have depression, and a diagnosis of PTSD was further considered.  In July 2008, the diagnosis was depression and symptoms of PTSD.  At an August 2008 mental health consultation, the diagnosis was revised to depressive disorder not otherwise specified and anxiety disorder not otherwise specified.  

In December 2008, the Veteran's diagnosis was anxiety disorder not otherwise specified versus a major depressive disorder with PTSD.  The treatment note discusses at length the Veteran's psychiatric symptoms in relation to his period of service in Vietnam.   The note specifically documented the Veteran's feelings when he had to fire on enemy forces and his difficulties shortly after discharge from service.  

By March 2010, it appears that the Veteran's diagnosis was resolved to an anxiety disorder not otherwise specific and a depressive disorder not otherwise specified.  The Veteran's symptoms included distressing dreams, and it was noted that his spouse related that he would fight and talk in his sleep.  The diagnosis of an anxiety disorder and a depressive disorder, with no further consideration of a diagnosis of PTSD, is carried forward in subsequent treatment records dated through 2011 and 2012.

At a VA examination in August 2010, an examiner spoke with the Veteran and his wife separately.  His wife indicated that the Veteran had trouble getting to sleep and staying asleep.  She also reported that he would moan and fight in his sleep two to three times per week.  

After taking a complete history from the Veteran and examining him, the examiner diagnosed him with an anxiety disorder not otherwise specified, and a depressive disorder not otherwise specified.  The examiner opined that the Veteran does not meet the full criteria for a diagnosis of PTSD.  He noted that the Veteran does experience significant symptoms, which cause him significant impairments in his day-to-day functioning.  However, it was found that he did not fully meet the criteria 1a (this is part of the stressor criteria).  Nevertheless, the examiner found that the Veteran's anxiety disorder not otherwise specific and depressive disorder not otherwise specified were at least as likely as not related to active service.

At a January 2013 hearing, the Veteran described a hostile environment while serving in the coastal waters of Vietnam for one and a half years.  He indicated he that set foot in Saigon for two nights at which time he heard sirens and feared enemy attack.  He stated he was once told to take cover in a bunker.  He also indicated that, in his role as a Marine, he was among the combat-in-arms personnel reacting to combat situations on the land and at sea.  

Because the Veteran's service personnel records indicate that he was a rifleman in the United States Marine Corps serving in the waters of Vietnam, the Board finds the Veteran's descriptions to be consistent with the places, types and circumstances of his wartime service.  See 38 U.S.C.A. § 1154(a).

In addition, at his January 2013 hearing, the Veteran stated that he was aggressive after returning to from his deployment, but did not seek treatment or think of himself as having a psychiatric disorder.  He described his post-service symptoms and problems with his employer.

Moreover, at the hearing, the Veteran submitted a January 2013 written buddy statement from an individual indicating that he served with the Veteran in Vietnam.  This individual described the Veteran as easy-going when they first met during active service.  However, he wrote that, after the Veteran's war-related experiences, he displayed symptoms of claustrophobia and the effects of seeing battered aircrafts returning to ship.  He described the Veteran's service as having greatly affected him, resulting in him seeming distant, irritated and aggressive, and not the same as when they first met.  He opined that the Veteran needed mental health treatment.

The preponderance of the evidence indicates that the Veteran has an anxiety disorder and a depressive disorder rather than PTSD.  This evidence is also consistent in relating the Veteran's anxiety disorder and depressive disorder to his military service.  There is essentially no medical evidence indicating that these disorders are not related to service, although there are intervening incidents, such as the Veteran's retirement from work after sustaining an injury, which appear to have played a part in his anxiety and depression.

In light of the above, the Board finds that the evidence is at least in equipoise to show that the Veteran has an anxiety disorder and a depressive disorder that are related to his period of active service.  Accordingly, entitlement to service connection for an anxiety disorder and a depressive disorder is warranted. 

This decision is not intended to constitute a denial of service connection for PTSD.  Rather, the benefit sought on appeal is granted in a manner consistent with the fact that the preponderance of the evidence shows that the proper diagnosis for the Veteran's current psychiatric disorder is an anxiety disorder and a depressive disorder and not PTSD.  Both his treating VA mental health clinicians and the August 2010 VA examiner carefully considered a diagnosis of PTSD, explained why such a diagnosis is not appropriate, and instead diagnosed him with an anxiety disorder and depressive disorder that they believed was related to his military service.


ORDER

Entitlement to service connection for a depressive disorder and an anxiety disorder is granted.



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


